                     Case 2:21-cv-00451-JCM-BNW Document 12 Filed 06/29/21 Page 1 of 3



          1
              LEILA L. HALE,ESQ.
              Nevada Bar No. 7368
         2
              JOHN P. JIMENEZ,ESQ.
         3    Nevada Bar No. 11400
              HALE INJURY LAW
         4
              1661 W. Horizon Ridge Parkway, Suite 200
          5
              Henderson, Nevada 89012
              Phone:(702)736-5800
         6    Fax:(702)534-4655
              ihale@haleini urv law.com
          7
              iiimenez@haleiniurvlaw.coin
         8    Attorneysfor Plaintiffs

         9

                                         UNITED STATES DISTRICT COURT
         10


         II
                                                DISTRICT OF NEVADA


         12   DACIA OVERSTREET,                                  CASE NO:2:21-cv-00451-JCM-BNW

hJ- 13
    >-                              Plaintiff
<1§      14    vs.                                               MOTION TO WITHDRAW COUNSEL
K                                                                FROM SERVICE LIST AND[PROPOSED
         15   THE TRAVELERS HOME AND MARINE                      ORDER]
              INSURANCE COMPANY,DOES I- X,and
         16
              ROE CORPORATIONS I- X,inclusive.
         17
                      Defendant
         18


         19
                     Pursuant to LR lA 11-6(b) and (e), LEILA L. HALE, ESQ., and JOHN P. JIMENEZ,
         20

              ESQ. of the law firm HALE INJURY LAW hereby move the Court for an order to withdraw
         21


         22    ANDREW W. COATES, ESQ. from this case and remove him and all e-mails associated with

         23    him from all service lists, including the Court’s electronic notification list, in the above-
         24
              captioned case.
         25
                     Attorney ANDREW W. COATES, Esq. is no longer with HALE INJURY LAW and
         26

              therefore no longer has any part of the representation of Plaintiff or any other party in the
         27


         28   above-captioned case. Mr. Coates’ withdrawal from the case is not expected to result in delay ol


                                                             1
                    Case 2:21-cv-00451-JCM-BNW Document 12 Filed 06/29/21 Page 2 of 3



           1
               discovery, the trial, or any hearing in the case. The Plaintiff will remain represented by LEILA
           2
               L. HALE, ESQ., and JOHN P. JIMENEZ, ESQ. of HALE INJURY LAW. It is therefore
           3

               requested that Attorney Andrew W. Coates be withdrawn from this case and his e-mail address
           4

               be removed from the electronic notification list in this case.
           5



           6

                                  tk
           7
                     Dated    ^9^ day of June, 2021

           9

                                                            HALE INJURY LAW
          10


          11


          12
                                                                                EZ,ESQ.
                                                            N^Ma-BardTo. 11400
H-l       13
                                                            1661 W. Horizon Ridge Parkway, Suite 200
<     D
          14                                                Henderson, Nevada 89012
X                                                           Attorneys for Plaintiff
          15
                                                         Order
          16

                                        IT IS SO ORDERED
          17


          18
                                        DATED: 12:24 pm, July 02, 2021

          19


          20
                                        BRENDA WEKSLER
          21                            UNITED STATES MAGISTRATE JUDGE
          22


          23


          24


          25


          26


          27


          28




                                                               2
